           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 1 of 66



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS

 RAH COLOR TECHNOLOGIES LLC,

        Plaintiff,                              Civil Action No.

 v.
                                                JURY TRIAL DEMANDED
 HEIDELBERGER DRUCKMASCHINEN
 AG,

        Defendant.


                                         COMPLAINT

       This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code, against Defendant Heidelberger Druckmaschinen AG

(“Heidelberg” or “HEI”) that relates to five U.S. patents owned by RAH Color Technologies

LLC (“RAH Color Technologies”): U.S. Patent Nos. 6,995,870; 7,729,008; 8,416,444;

8,760,704; and 7,710,560 (collectively, the “Patents-in-Suit”).

       On December 6, 2018, the United States Judicial Panel on Multidistrict Litigation issued

a decision ordering the following other cases involving RAH Color Technologies’ patents to be

transferred to the Northern District of California and assigned to the Honorable Susan Yvonne

Illston for coordinated and/or consolidated pretrial proceedings:

       RAH Color Technologies LLC v. Adobe Systems, Inc.,

       RAH Color Technologies LLC v. Xerox Corporation, and

       Electronics For Imaging, Inc. v. RAH Color Technologies LLC.

The MDL that includes these cases is titled In Re: RAH Color Technologies LLC Patent

Litigation, N.D. Cal. case no. 18-md-02874. RAH Color Technologies believes this case with




                                                1
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 2 of 66



Heidelberg is a tag-along action that should also be included in the coordinated and consolidated

MDL proceedings under the MDL Panel’s Rule 7.1.

                                         THE PARTIES

       1.      Plaintiff RAH Color Technologies is a limited liability company organized under

the laws of the Commonwealth of Virginia. RAH Color Technologies maintains an office at

7012 Colgate Drive, Alexandria, Virginia 22307. RAH Color Technologies owns numerous

United States patents generally related to the field of color management. Dr. Richard A. Holub

manages RAH Color Technologies and is a named inventor of the Patents-in-Suit.

       2.      Defendant Heidelberger Druckmaschinen AG is a company duly organized and

existing under the laws of Germany, with its principal place of business at Kurfürsten-Anlage

52-60, D-69115 Heidelberg, Postfach 10 29 40, D-69019 Heidelberg, Germany. On information

and belief, Heidelberger Druckmaschinen AG can be served with process at that address.

       3.      Heidelberg manufactures, makes, uses, sells, imports, and offers for sale printer,

prepress and workflow hardware and software that employ color measurement and management

techniques in the U.S.

                                  JURISDICTION AND VENUE

       4.      This Complaint states causes of action for patent infringement arising under the

patent laws of the United States, 35 U.S.C. § 100 et seq., and, more particularly 35 U.S.C. § 271.

       5.      This Court has subject matter jurisdiction of this action under 28 U.S.C. §§ 1331

and 1338(a) in which the district courts have original and exclusive jurisdiction of any civil

action for patent infringement.

       6.      Defendant Heidelberg is subject to this Court’s general personal jurisdiction

pursuant to due process and/or the Illinois Long Arm Statute, Illinois Statutes 735 § 5/2-209, due




                                                2
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 3 of 66



at least to its substantial business conducted in this District, including: (i) having transacted

business within the State of Illinois and attempted to derive financial benefit from residents of

the State of Illinois in this District, including benefits directly related to the instant patent

infringement causes of action set forth herein; (ii) having placed its products and services into

the stream of commerce throughout the United States and having been actively engaged in

transacting business in Illinois and in this District, and (iii) having committed the complained of

tortious acts in Illinois and in this District. Alternatively, this Court has personal jurisdiction over

Heidelberg pursuant to Federal Rule of Civil Procedure 4(k)(2) based on Heidelberg’s contacts

with the United States as a whole.

        7.       Heidelberg, directly and/or through subsidiaries and agents (including

distributors, retailers, and others), makes, imports, ships, distributes, offers for sale, sells, uses,

and advertises (including offering products and services through its website,

https://www.heidelberg.com/us/en/, as well as other retailers) its products and/or services in the

United States, the State of Illinois, and the Northern District of Illinois.

        8.       Heidelberg, directly and/or through its subsidiaries and agents (including

distributors, retailers, and others), has purposefully and voluntarily placed one or more of its

infringing products and/or services, as described below, into the stream of commerce with the

expectation that they will be purchased and used by consumers in the Northern District of Illinois

in an infringing manner. These infringing products and/or services have been and continue to be

purchased and used by consumers in the Northern District of Illinois. Heidelberg has committed

acts of patent infringement within the State of Illinois and, more particularly, within the Northern

District of Illinois.




                                                   3
              Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 4 of 66



        9.       This Court’s exercise of personal jurisdiction over Heidelberg is consistent with

Illinois Long Arm Statute, Illinois Statutes 735 § 5/2-209, and traditional notions of fair play and

substantial justice.

        10.      Venue is proper in this District under 28 U.S.C. §1400(b), which provides that

“Any civil action for patent infringement may be brought in the judicial district where the

defendant resides, or where the defendant has committed acts of infringement and has a regular

and established place of business.” Venue is proper as to Defendant Heidelberg, which is

organized under the laws of Germany, under 28 U.S.C. §1391(c)(3) that provides that “a

defendant not resident in the United States may be sued in any judicial district, and the joinder of

such a defendant shall be disregarded in determining where the action may be brought with

respect to other defendants.”

         BACKGROUND FACTS REGARDING RAH COLOR TECHNOLOGIES

        11.      RAH Color Technologies is owned by Dr. Richard A. Holub, who is a named

inventor of all its patent assets. Dr. Holub holds a Ph.D. in Neurophysiology and has studied and

worked extensively in the fields of vision and color reproduction for nearly fifty years.

        12.      For example, between 1983 and 1994, Dr. Holub worked for several leading

companies including Eastman Kodak (following its acquisition of Eikonix Corp., which Dr.

Holub joined in 1983), Agfa/Bayer and SuperMac Technologies where he served as Chief Color

Scientist, Technology Consultant, and Principal Engineer, respectively, and had responsibility

for developing and/or managing development of color technologies for new products.

        13.      Dr. Holub has additionally been a leader in development, research, and education

in the graphic arts industry.




                                                 4
               Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 5 of 66



         14.      For example, for ten consecutive years beginning in 1993-94, Dr. Holub was

elected to and served on the Board of Directors of The Technical Association of the Graphic Arts

(“TAGA”), now a part of the Printing Industries of America. For nine of those ten years, Dr.

Holub was an officer, serving three years as Technical Vice President and Papers Chair, two

years as Executive Vice President, two years as President and two years as Immediate Past

President. During his three years as Technical VP, Dr. Holub organized four technical

conferences, including TAGA’s first-ever international conference, and, in addition, TAGA’s

contributions to the Graphic Arts Show Company’s “Conceppts” Conference in two successive

years.

         15.      Between 1995 and 1998, Dr. Holub taught in various instructional programs at

Rochester Institute of Technology, especially taking responsibility for research methods courses

offered to Master’s students pursuing the technology concentration in the School of Printing

Management and Sciences (subsequently renamed the School of Print Media). During that time

he served on thesis committees for a number of students in the Master’s program. Many

graduates of that program hold significant positions in the publishing and printing industries. In

addition, during the early 1990’s, Dr. Holub served as a key technical contributor to early

standards developed by CGATS, the Committee for Graphic Arts Technical Standards.

         16.      Spanning almost two decades, Dr. Holub’s R&D work (alone and with

collaborators) resulted in 11 papers presented to TAGA’s Annual Technical Conference, all of

which subsequently appeared in published Conference Proceedings. His research also resulted

in the contribution of at least four (4) important papers to refereed journals, including the Journal

of Imaging Technology and Color Research and Application, as well as contributions to

symposia organized by The Society for Imaging Science and Technology (IS&T), the Society of




                                                 5
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 6 of 66



Photo-Optical Instrumentation Engineers (SPIE), and the Institute of Electrical and Electronics

Engineers (IEEE).

       17.       In 1994, Dr. Holub began work on a new business that would leverage inventive

developments in color measurement, imaging system architecture, user-interface and color

reproduction technologies to implement open and accurate color reproduction in a networked

environment. Over the next several years, Dr. Holub rented laboratory/demo space from RIT

Research Corp., hired students from the Rochester Institute of Technology as well as software

and hardware contractors to assist him in developing a first product prototype. The prototype

combined instrumentation for fully automatic display calibration with software support for

highly accurate soft-proofing. During this time, he also prepared and filed the first two in a series

of significant patent disclosures to cover implementations of inventive concepts.

       18.       Dr. Holub formed Imagicolor Corporation in 1998 to commercialize his prototype

described above in paragraph 17. Further efforts at business development continued, however,

investment did not materialize and Imagicolor was eventually dissolved.

       19.       Though commercialization of the prototype did not come to fruition, Dr. Holub

continued to innovate, and pursue patents on those innovations, with the United States Patent

Office. In 2005, RAH Color Technologies LLC was formed as a vehicle for an on-going

licensing program for companies whose products depend on Dr. Holub’s innovations.

BACKGROUND FACTS REGARDING THE RAH COLOR TECHNOLOGIES PATENT
                         PORTFOLIO

        20.      The United States Patent Office has awarded Dr. Holub 35 patents to date,

including the following Patents-in-Suit:


             •   United States Patent No. 6,995,870, entitled “System for Distributing and
                 Controlling Color Reproduction at Multiple Sites” (the ’870 Patent);



                                                 6
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 7 of 66




             •   United States Patent No. 7,729,008, entitled “System for Distributing and
                 Controlling Color Reproduction at Multiple Sites” (the ’008 Patent);

             •   United States Patent No. 8,416,444, entitled “System for Distributing and
                 Controlling Color Reproduction at Multiple Sites” (the ’444 Patent);

             •   United States Patent No. 8,760,704, entitled “System for Distributing and
                 Controlling Color Reproduction at Multiple Sites” (the ’704 Patent)

             •   United States Patent No. 7,710,560, entitled “System for Distributing and
                 Controlling Color Reproduction at Multiple Sites” (the ’560 Patent);


       21.       The United States Patent Office has considered over 500 references during the

prosecution of Dr. Holub’s patent applications.

       22.       Hundreds of subsequently filed patent applications by third parties have cited to

Dr. Holub’s patents.

       23.       RAH Color Technologies has licensed the technology covered by its patents to 12

of the largest providers of color imaging and printing products and services for consumer and

professional segments in the world. RAH Color Technologies has also licensed its innovations

to two additional manufacturers with extensive experience in the color measurement and

management space. Additionally, 13 major companies have entered into end-user license

agreements with RAH Color Technologies.

       24.       These industry-leading companies have each recognized the contributions Dr.

Holub has made to the fields of color management, remote proofing, and measurement and

control of color product quality.

       25.       All right, title, and interest in the Patents-in-Suit are held by RAH Color

Technologies.

                 HEIDELBERG’S AWARENESS OF THE PATENTS-IN-SUIT




                                                  7
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 8 of 66



       26.      On November 13, 2014, counsel for RAH Color Technologies (Global IP Law

Group, LLC) sent a seven-page letter to Susan Nofi, SVP and General Counsel of Heidelberg

USA offering Heidelberg a license to RAH Color Technologies’ patents. The letter indicated

that Heidelberg was using RAH Color Technologies’ patented technologies, including all of the

Patents-in-Suit.

       27.      Heidelberg did not respond to the November 13, 2014 letter.

       28.         On March 17, 2015, counsel for RAH Color Technologies (Global IP Law

Group, LLC) sent Ms. Nofi an email asking Heidelberg “Can you please inform us of the status

of Heidelberg’s consideration of RAH Color Technologies’ November 13, 2014 letter?”

       29.      Heidelberg did not respond to the March 17, 2015 email.

       30.      On April 23, 2015, counsel for RAH Color Technologies (Global IP Law Group,

LLC) sent Harold Weimer, President of Heidelberg Americas, an email that again attached the

seven page November 13, 2014 letter. The email stated: “Please see the attached letter. We have

attempted to open a dialogue with Heidelberg through its general counsel, Susan Nofi, via email,

Federal Express, and phone since November of last year. However, we have not received a

response of any kind to date. If you are able, please let us know who is the right person at

Heidelberg to discuss the contents of the attached letter with.”

       31.      Heidelberg did not respond to the first April 23, 2015 email.

       32.      Also on April 23, 2015, counsel for RAH Color Technologies (Global IP Law

Group, LLC) sent Ms. Nofi an email stating: “I have been unable to confirm that you are

receiving my emails, Federal Express package, and voicemail about this matter. I have

accordingly attempted to contact Mr. Weimer to try to identify the proper person at Heidelberg to

discuss this matter with.”




                                                8
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 9 of 66



       33.      Heidelberg did not respond to the second April 23, 2015 email.

       34.      On December 10, 2015, counsel for RAH Color Technologies (Global IP Law

Group, LLC) again emailed Mr. Weimer and Ms. Nofi informing Heidelberg of additional

licensees, and seeking the status of Heidelberg’s review, stating: “I have not received a response

to any of my communications below. My client, RAH Color Technologies, continues to be

interested in a dialogue with Heidelberg about its patent portfolio, and the issues raised in my

November, 2014 letter (attached here for reference). . . . We’d like to move this matter forward

with Heidelberg, and would be happy to travel to Georgia for an in-person meeting if you think

that would be helpful. Please let me know.”

       35.      Heidelberg did not respond to the December 10, 2015 email.

       36.      On March 21, 2016, counsel for RAH Color Technologies (Global IP Law Group,

LLC) again emailed Heidelberg informing Heidelberg of an additional licensee, and stating: “We

respectfully request that Heidelberg consider RAH Color Technologies’s widespread licensing in

the industry in its evaluation of this matter, and would greatly appreciate an acknowledgment of

receipt of any of my emails, Federal Express packages, or phone calls.”

       37.      Heidelberg did not respond to the March 21, 2016 email.

       38.      On May 10, 2016, counsel for RAH Color Technologies sent an email to Harold

Weimer and Susan Nofi regarding RAH Color Technologies’ patents and Heidelberg’s

infringement of those patents. The email further indicated: “Our office has reached out to

Heidelberg at least seven times dating back to November 2014 to discuss this matter. Heidelberg

has never responded to any communication.” The email then requested that Heidelberg identify

a contact at Heidelberg with whom RAH Color Technologies and its counsel should follow up

such that the parties could conduct a telephone call or meeting.




                                                9
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 10 of 66



        39.    Heidelberg did not respond to the May 10, 2016 email.

        40.    On April 13, 2017, counsel for RAH Color Technologies sent an email to Harold

Weimer and Susan Nofi providing an update on licensing and litigation proceedings, and

offering to meet with Heidelberg at its headquarters in Germany.

        41.    Heidelberg did not respond to the April 13, 2017 email.

        42.    On December 17, 2018, counsel for RAH Color Technologies sent an email to

Aleksander Goranin of Duane Morris, who was counsel for Heidelberg during its involvement as

a third party that provided discovery in the RAH Color Technologies LLC v. Quad/Graphics, Inc.

case in the Eastern District of Wisconsin (Case No. 2:18-cv-00087-JPS) requesting dialogue that

would obviate the need for litigation.

        43.    Neither counsel nor Heidelberg responded to the December 17, 2018 email.

        44.    Heidelberg never responded in any way to any of RAH Color Technologies’

efforts to contact Heidelberg about its infringement of the RAH Color Technologies patents or its

need for a license.

        45.    At no time has Heidelberg discussed the patents with RAH Color Technologies

directly.

        46.    At no time has Heidelberg discussed any resolution of any patent infringement

issues with RAH Color Technologies.

        47.    At no time has Heidelberg raised any non-infringement argument with respect to

any of the Patents-in-Suit.

        48.    Heidelberg’s only interaction with RAH Color Technologies occurred during

litigation with one of Heidelberg’s customers, Quad/Graphics, Inc. After Quad/Graphics sent a

subpoena to Heidelberg in that case, Heidelberg provided references that Heidelberg contended




                                               10
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 11 of 66



served as prior art against U.S. Patent 8,535,357, which was asserted against Quad/Graphics’ use

of Heidelberg products. The 8,535,357 patent is not at issue in this case. Heidelberg also

provided a deposition in the Quad/Graphics case on October 4, 2018, which focused on the

Heidelberg-provided references.

         49.   Heidelberg promotes its capabilities of accurately measuring and managing color

in support of Heidelberg’s business of providing printers, measuring devices, and software that it

sells and offers for sale to customers in the U.S. Heidelberg advertises its color management in

the U.S, including for example, in “Print Color Management” at

https://www.heidelberg.com/global/en/lifecycle/services/sub_services_2/color_management/prin

t_color_management/Print_color_management.jsp and “Tools for perfect color management.

Prinect Color Toolbox” at

https://www.heidelberg.com/global/en/lifecycle/workflow/prinect_modules/color_workflow_1/p

rinect_color_toolbox/product_information_97/prinect_color_toolbox.jsp.

         50.   As part of its business, Heidelberg uses printer hardware and software that

employ color measurement and management techniques in the U.S. which, alone or in

combination, infringe various claims of the Patents-in-Suit.

         51.   Heidelberg has in the past and continues to directly infringe the asserted claims of

the Patents-in-Suit pursuant to 35 U.S.C. § 271 by using methods and using, making and

importing systems, software, and apparatuses covered by the asserted patent claims identified

below.

               COUNT I: INFRINGEMENT OF U.S. PATENT ’870 CLAIM 34

         52.   RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1 to 51 of this Complaint as though set forth in full herein.




                                                11
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 12 of 66



       53.     Claim 34 of the ’870 Patent provides:

   Claim 34         A method for providing control to a user for processing color
   Preamble         images comprising the steps of:
   Element A        providing an interface operable at a computer through which the
                    user is able to select a plurality of sites having one or more
                    color input or output devices;
   Element B        communicating between said sites through a network interface
                    at said sites; and
   Element C        providing information for transforming input color image data
                    into output color image data for the color input or output
                    devices at said plurality of sites such that colors produced by
                    the color devices appear substantially the same within colors
                    attainable by each of the devices, wherein said information for
                    transforming comprises information relating the color gamuts
                    of different ones of said color devices to each other and user
                    preferences for color reproduction for at least one of the color
                    devices.

       54.     “HEI Accused Color Products” include Heidelberg Prinect Image Control used in

combination with Prinect Color Toolbox, Prinect Prepress Manager, and/or Prinect PDF

Toolbox; and other software that include the same or equivalent functionality described in

paragraphs 55-59 of Count I, paragraph 67 of Count II, paragraph 75 of Count III, and paragraph

83 of Count IV.

       55.     In HEI Accused Color Products, Image Control communicates with up to four

rendering devices (e.g., Speedmaster presses) using a network connection. Image Control

includes a graphical user interface that allows a user to select one (or more) of the connected

rendering devices. Image Control is also used for ensuring the accuracy of color rendering by at

least an output device, by providing measurements as needed for calibration of each device to a

common standard, where current calibration data ensure that each device is in a known state with

respect to the common standard.




                                                12
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 13 of 66



       56.     In HEI Accused Color Products, Color Toolbox receives color measurements

provided by Image Control, and uses those color measurements for the generation of profiles that

comply with the International Color Consortium (“ICC”) specifications. ICC profiles created by

Color Toolbox for use with connected rendering devices include various data structures, such as

transformations pointed to by AToB-type and BToA-type tags. User preferences, such as any

gray component replacement settings, are also incorporated into Color Toolbox-created profiles.

       57.     These AToB and BToA-type transformations are used, at least in part, for

transforming input color image data into output color image data appropriate for a particular

rendering device (e.g., conversion of device-dependent numbers supplied by an input device to

device independent color values in Profile Connection Space (“AToB”) and from there to codes

specific to a calibrated rendering device). For example, Prepress Manager uses these tags when

converting color images from RGB to CMYK. Prepress Manager also employs additional data

during the conversion process, including user preferences such as the type of rendering intent to

be used.

       58.     HEI Accused Color Products are ICC v.4-compliant, which means they support

the use of the ICC-defined Perceptual Reference Medium Gamut (“PRMG”) or a similarly

structured description of device gamuts for gamut mapping. For example, upon information and

belief, Color Toolbox creates ICC profiles that map to (on input) or from (on output) the PRMG,

or that map between devices’ gamut descriptors that are structured as is the PRMG. For example,

upon information and belief, Prepress Manager processes profiles that rely upon the PRMG or

similarly structured gamut data (or stores such gamut data) to implement gamut mapping that

insures that colors produced by the color devices appear substantially the same within colors

attainable by each of the devices.




                                               13
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 14 of 66



        59.     The PRMG provides a stored and standardized gamut representation in

coordinates of the ICC-defined Profile Connection Space (“PCS”) that serves as an intermediate

for transforming colors between devices having different gamuts. A dataflow using the PRMG

employs the stored PRMG to map colors from an input device to an output device using an

intermediate color-to-color’ transformation (i.e., input gamut in PCS values to PRMG and/or

PRMG to an output gamut represented in PCS coordinates). In addition, a color-to-color’

mapping that embodies a relationship between gamuts can be computed directly using input and

output gamut descriptors that are structured as is the PRMG.

        60.     Heidelberg infringes claim 34 of the ’870 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Products, including its use in relation to product

testing and improvement responsive to user feedback, and demonstration at trade shows, sales

facilities, customer sites, and training/tutorial videos.

        61.     In addition, Heidelberg induces infringement of claim 34 of the ’870 Patent by

importing and selling the HEI Accused Color Products for use by its customers and/or end-users.

        62.     Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 34

of the ’870 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 34 of the ’870 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 34 of the ’870 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other




                                                  14
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 15 of 66



forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 34 of the ’870 Patent by

using the HEI Accused Color Products.

        63.     Heidelberg has had knowledge of the ’870 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Products infringe claim 34 of the ’870 Patent since at

least November 13, 2014.

        64.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT II: INFRINGEMENT OF U.S. PATENT ’870 CLAIM 39

        65.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1 to 64 of this Complaint as though set forth in full herein.

        66.     Claim 39 of the ’870 Patent provides:

  Claim 39          The method according to claim 34 wherein said user preferences
                    for color reproduction include at least one aspect of the
                    utilization of one or more neutral colorants.


        67.     In HEI Accused Color Products, Color Toolbox includes preferences for GCR.

GCR controls the amount of neutral colorant (e.g., black ink) used in place of non-neutral

colorants (e.g., cyan, magenta, or yellow ink).

        68.     Heidelberg infringes claim 39 of the ’870 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Products, including its use in relation to product

testing and improvement responsive to user feedback, and demonstration at trade shows, sales

facilities, customer sites, and training/tutorial videos.




                                                  15
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 16 of 66



       69.     In addition, Heidelberg induces infringement of claim 39 of the ’870 Patent by

importing and selling the HEI Accused Color Products for use by its customers and/or end-users.

       70.     Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 39

of the ’870 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 39 of the ’870 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 39 of the ’870 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 39 of the ’870 Patent by

using the HEI Accused Color Products.

       71.     Heidelberg has had knowledge of the ’870 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Products infringe claim 39 of the ’870 Patent since at

least November 13, 2014.

       72.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

             COUNT III: INFRINGEMENT OF U.S. PATENT ’870 CLAIM 41

       73.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1 to 64 of this Complaint as though set forth in full herein.




                                                16
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 17 of 66



        74.     Claim 41 of the ’870 Patent provides:

  Claim 41         The method according to claim 34 further comprising the step of
                   annotating images produced by at least one of said color devices.



        75.     In HEI Accused Color Products, PDF Toolbox includes an annotation feature

allowing users to add annotations to images viewed on a computer monitor.

        76.     Heidelberg infringes claim 41 of the ’870 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Products, including its use in relation to product

testing and improvement responsive to user feedback, and demonstration at trade shows, sales

facilities, customer sites, and training/tutorial videos.

        77.     In addition, Heidelberg induces infringement of claim 41 of the ’870 Patent by

importing and selling the HEI Accused Color Products for use by its customers and/or end-users.

        78.     Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 41

of the ’870 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 41 of the ’870 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 41 of the ’870 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 41 of the ’870 Patent by

using the HEI Accused Color Products.


                                                  17
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 18 of 66



        79.     Heidelberg has had knowledge of the ’870 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Products infringe claim 41 of the ’870 Patent since at

least November 13, 2014.

        80.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT IV: INFRINGEMENT OF U.S. PATENT ’870 CLAIM 43

        81.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1 to 64 of this Complaint as though set forth in full herein.

        82.     Claim 43 of the ’870 Patent provides:

  Claim 43          The method according to claim 34 further comprising the step of
                    verifying whether said information for transforming properly
                    transforms said color image data at one or more of said sites.


        83.     In HEI Accused Color Products, Color Toolbox is used to validate that rendered

colors accurately match known standards or references. The rendered colors themselves are

based on transformations defined by ICC profiles and processed, for example, by Prepress

Manager. In addition, Prinect Image Control monitors color reproduction in the image area and

corrects for fluctuations in the process for consistent, controlled reproduction with respect to a

device-independent reference.

        84.     Heidelberg infringes claim 43 of the ’870 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Products, including its use in relation to product

testing and improvement responsive to user feedback, and demonstration at trade shows, sales

facilities, customer sites, and training/tutorial videos.




                                                  18
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 19 of 66



       85.     In addition, Heidelberg induces infringement of claim 43 of the ’870 Patent by

importing and selling the HEI Accused Color Products for use by its customers and/or end-users.

       86.     Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 43

of the ’870 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 43 of the ’870 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 43 of the ’870 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 43 of the ’870 Patent by

using the HEI Accused Color Products.

       87.     Heidelberg has had knowledge of the ’870 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Products infringe claim 43 of the ’870 Patent since at

least November 13, 2014.

       88.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

             COUNT V: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 28

       89.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1 to 51 of this Complaint as though set forth in full herein.




                                                19
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 20 of 66



       90.     Claim 28 of the ’008 Patent provides:

  Claim 28         A method for color rendering using a computer system having a
  Preamble         display coupled to said computer system, said method comprising
                   the steps of:
  Element A        displaying on the display a menu of selections which enable a
                   user to select at least user preferences for color reproduction; and
  Element B        storing in memory at least tonal transfer curves for a plurality of
                   color channels, color image data, and one or more color
                   transformations for converting a first set of color coordinates into
                   a second set of coordinates wherein said tonal transfer curves and
                   said one or more color transformations are at least partly in
                   accordance with calibration data in device-independent units of
                   color and are useable in combination to control rendering of said
                   color image data, and at least one of said one or more color
                   transformations is a chromatic adaptation transform useable to
                   compensate for change in viewing conditions.



       91.     “HEI Accused Print Workflow Systems” include Prinect Prepress Manager used

alone, or in combination with Prinect PDF Toolbox, Prinect Color Toolbox, and/or Prinect Image

Control; and other software that include the same or equivalent functionality described in

paragraphs 92-98 of Count V, paragraph 106 of Count VI, paragraphs 114-116 of Count VII,

paragraphs 124-125 of Count VIII, paragraph 133 of Count IX, paragraph 141 of Count X,

paragraph 149 of Count XI, paragraph 157 of Count XII, paragraph 165 of Count XIII, and

paragraph 173 of Count XIV.

       92.     HEI Accused Print Workflow Systems are used to control rendering of color

images and graphics through a graphical user interface (e.g., “Prinect Cockpit” used for Prepress

Manager, PDF Toolbox, and Color Toolbox). At least the Prinect Cockpit graphical user

interface includes various preferences for color reproduction that a user can select, such as the

paper stock and gradation of black ink (as reflected in choice of ICC profile) to use, as examples.




                                                 20
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 21 of 66



       93.      HEI Accused Print Workflow Systems include software modules installed on a

computer system having memory, a network connection, a display, and input device to operate

the software.

       94.      In HEI Accused Print Workflow Systems, at least Prepress Manager and Color

Toolbox store and use ICC profiles that include tagged elements (e.g., “BToA” transforms) that

are used to transform device-independent (PCS) color coordinates to coordinates for an output

device, such as a color printer or color display for rendering, using a 3x3 matrix and/or

multidimensional lookup table. One-dimensional tables that correspond to tonal transfer curves

are incorporated in the BToA data structure, and are used in conjunction with the 3x3 matrix

and/or multidimensional lookup table during the transformation process.

       95.      In HEI Accused Print Workflow Systems, at least Prepress Manager and Color

Toolbox also store and use tonal transfer curves (e.g., platesetter curves) that insure a device is in

a known state of calibration, and are used in combination with ICC profiles for preparing colors

for rendering. In addition, at least the “Calibration Tool” within Prinect Color Toolbox provides

“central management [for] . . . process calibration of the print process.” This entails generating

and storing linearization curves (corresponding to tonal transfer functions) responsive to

measurements of tonal gradation samples rendered for each colorant channel of a device. The

process control ensures that the device is maintained in a calibrated state. These linearization

curves can further be used by Color Toolbox at least in part to create ICC profiles.

       96.      In HEI Accused Print Workflow Systems, at least Prepress Manager stores print

jobs that include color images.

       97.      In HEI Accused Print Workflow Systems, at least Prepress Manager and Color

Toolbox store and use chromatic adaptation transforms useable to account for changes in




                                                 21
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 22 of 66



viewing conditions. These transforms are accessible from ICC profiles through the

“chromaticAdaptationTag.”

        98.     In general, rendering devices (including those used with HEI Accused Print

Workflow Systems) must be calibrated from time to time to ensure accurate color rendering,

resulting in adjustments to tonal transfer curves and color transformations that are made in

accordance with data from the calibration. Calibration devices in general, including calibration

devices provided and used by Heidelberg, use device-independent color units, such as L*a*b* or

density, resulting in device-independent calibration data. For example, Image Control is used to

measure colors, with color measurements passed to Color Toolbox as L*a*b* color values. Color

Toolbox then creates ICC profiles using those measurements.

        99.     Heidelberg infringes claim 28 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        100.    In addition, Heidelberg induces infringement of claim 28 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        101.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 28

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 28 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 28 of the ’008 Patent with the specific intent to encourage such




                                                   22
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 23 of 66



infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 28 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

       102.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 28 of the ’008 Patent

since at least November 13, 2014.

       103.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT VI: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 29

       104.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

       105.    Claim 29 of the ’008 Patent provides:

  Claim 29          The method according to claim 28 further comprising the step
                    of enabling the user to display a reproduction of said color
                    image data on the display, and to associate annotations with
                    said reproduction.


       106.    HEI Accused Print Workflow Systems include PDF Toolbox that is used with, for

example, Prepress Manager. PDF Toolbox allows a user to preview page and image elements of

a color print job and associate annotations with particular features on a page or image. The




                                                23
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 24 of 66



annotations are shared with other users on other computers when reviewing or proofing a job, as

an example.

        107.    Heidelberg infringes claim 29 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        108.    In addition, Heidelberg induces infringement of claim 29 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        109.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 29

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 29 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 29 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 29 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.




                                                   24
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 25 of 66



       110.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 29 of the ’008 Patent

since at least November 13, 2014.

       111.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT VII: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 30

       112.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

       113.    Claim 30 of the ’008 Patent provides:

  Claim 30          The method according to claim 28 wherein said storing step
                    further comprises storing in the memory gamut data of at least
                    the color output device or another color device in device
                    independent units of color for use in combination with said
                    tonal transfer curves and said one or more color
                    transformations to control rendering of said color image data
                    for improved color matching between said color output device
                    and said another color device.


       114.    HEI Accused Print Workflow Systems support and use version 4 ICC profiles,

which means they can store, use and process the ICC-defined Perceptual Reference Medium

Gamut (“PRMG”), or similarly structured gamut data.

       115.    HEI Accused Color Products are ICC v.4-compliant, which means they support

the use of the ICC-defined Perceptual Reference Medium Gamut (“PRMG”) or a similarly

structured description of device gamuts for gamut mapping. For example, upon information and

belief, Color Toolbox creates ICC profiles that map to (on input) or from (on output) the PRMG,

or that map between devices’ gamut descriptors that are structured as is the PRMG. For example,



                                               25
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 26 of 66



upon information and belief, Prepress Manager processes profiles that rely upon the PRMG or

similarly structured gamut data (or stores such gamut data) to implement gamut mapping that

insures that colors produced by the color devices better match.

        116.    The PRMG provides a stored and standardized gamut representation in

coordinates of the ICC-defined Profile Connection Space (“PCS”) that serves as an intermediate

for transforming colors between devices having different gamuts. A dataflow using the PRMG

employs the stored PRMG, to map colors from an input device to an output device using an

intermediate color-to-color’ transformation (i.e., input gamut in PCS values to PRMG and/or

PRMG to an output gamut represented in PCS coordinates). In addition, a color-to-color’

mapping that embodies a relationship between gamuts can be computed directly using input and

output gamut descriptors that are structured as is the PRMG.

        117.    Heidelberg infringes claim 30 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        118.    In addition, Heidelberg induces infringement of claim 30 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        119.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 30

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 30 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly




                                                   26
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 27 of 66



infringe at least claim 30 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 30 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

       120.     Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 30 of the ’008 Patent

since at least November 13, 2014.

       121.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT VIII: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 31

       122.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

       123.     Claim 31 of the ’008 Patent provides:

  Claim 31          The method according to claim 28 further comprising the steps
  Preamble          of
  Element C         enabling display of parts of said color image data which are
                    outside the gamut of the color output device and
  Element D         storing a data structure in said memory whose inputs are color
                    values and whose outputs indicate whether input values are
                    either in or out of gamut for the color output device.




                                                27
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 28 of 66



        124.    In HEI Accused Print Workflow Systems, at least Prepress Manager and Color

Toolbox store, support, and use ICC v.4-compliant profiles, which means they can use and

process profiles containing the “gamutTag.” The gamutTag is a data structure that uses color

values (i.e., PCS device-independent color values) as inputs, and outputs a zero (indicating the

input color is in gamut for the output device) or a non-zero (indicating the input color is out of

gamut for the output device).

        125.    The gamutTag allows HEI Accused Print Workflow Systems to display colors of

a color image or document that are outside the gamut of the device used to render the color

image or document.

        126.    Heidelberg infringes claim 31 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        127.    In addition, Heidelberg induces infringement of claim 31 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        128.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 31

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 31 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 31 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s




                                                   28
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 29 of 66



inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 31 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

       129.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 31 of the ’008 Patent

since at least November 13, 2014.

       130.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT IX: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 33

       131.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

       132.    Claim 33 of the ’008 Patent provides:

  Claim 33          The method according to claim 28 further comprising the step
                    of providing a colorant-to-colorant transformation which
                    enables proofing or simulation of one output device by another.


       133.     In HEI Accused Print Workflow Systems, at least Prepress Manager and Color

Toolbox support device link profiles, and convert device-dependent input colors in an image or

document through a device link color profile, which is stored at least temporarily. Device link

profiles are used at least for soft-proofing on a video display a color reproduction by a different

rendering device.




                                                 29
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 30 of 66



        134.    Heidelberg infringes claim 33 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        135.    In addition, Heidelberg induces infringement of claim 33 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        136.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 33

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 33 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 33 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 33 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

        137.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 33 of the ’008 Patent

since at least November 13, 2014.




                                                   30
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 31 of 66



        138.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

               COUNT X: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 36

        139.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-111 of this Complaint as though set forth in full herein.

        140.    Claim 36 of the ’008 Patent provides:

  Claim 36          The method according to claim 29 further comprising the step
                    of enabling communication with one or more other computer
                    systems through a network interface of said computer system, in
                    which said annotations are communicated to one or more users
                    at one or more other computer systems.


        141.    In HEI Accused Print Workflow Systems, PDF Toolbox allows users to add

annotations to images for review and approval purposes. Images annotated in PDF Toolbox are

shared (e.g., exported) with other users over a network.

        142.    Heidelberg infringes claim 36 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        143.    In addition, Heidelberg induces infringement of claim 36 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        144.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 36

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and


                                                   31
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 32 of 66



every claim limitation of at least claim 36 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 36 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 36 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

       145.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 36 of the ’008 Patent

since at least November 13, 2014.

       146.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT XI: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 37

       147.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

       148.    Claim 37 of the ’008 Patent provides:

  Claim 37          The method according to claim 28 further comprising the step
                    of displaying on the display user preferences for one or more of
                    GCR, UCR or maximum black.


       149.    In HEI Accused Print Workflow Systems, Color Toolbox includes user selectable

settings for at least GCR.


                                                32
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 33 of 66



        150.    Heidelberg infringes claim 37 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        151.    In addition, Heidelberg induces infringement of claim 37 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        152.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 37

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 37 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 37 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 37 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

        153.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 37 of the ’008 Patent

since at least November 13, 2014.




                                                   33
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 34 of 66



        154.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

               COUNT XII: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 38

        155.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51, 89-103, and 147-154 of this Complaint as though set forth in full herein.

        156.    Claim 38 of the ’008 Patent provides:

  Claim 38          The method according to claim 37 wherein said user
                    preferences further comprise a neutral definition in terms of
                    mixtures of colorants, wherein one or more neutral definitions
                    are displayed graphically.


        157.    In HEI Accused Print Workflow Systems, Color Toolbox further includes “black

generation with length and width” settings that define colorant mixtures used for creating grays.

The gray mixture, or gray balance curve, is graphically depicted, showing the amount of cyan,

magenta, yellow, and black inks used.

        158.    Heidelberg infringes claim 38 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        159.    In addition, Heidelberg induces infringement of claim 38 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        160.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 38



                                                   34
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 35 of 66



of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 38 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 38 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 38 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

       161.     Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 38 of the ’008 Patent

since at least November 13, 2014.

       162.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT XIII: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 39

       163.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

       164.     Claim 39 of the ’008 Patent provides:

  Claim 39          The method according to claim 28 further comprising the step
                    of displaying on the display a sequence of processing of said
                    color image data.




                                                35
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 36 of 66



        165.    In HEI Accused Print Workflow Systems, Prepress Manager allows a user to view

and configure steps in a workflow by dragging and dropping workflow elements onto the

workflow field and linking them together.

        166.    Heidelberg infringes claim 39 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        167.    In addition, Heidelberg induces infringement of claim 39 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.

        168.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 39

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 39 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 39 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 39 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.




                                                   36
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 37 of 66



        169.     Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 39 of the ’008 Patent

since at least November 13, 2014.

        170.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

               COUNT XIV: INFRINGEMENT OF U.S. PATENT ’008 CLAIM 41

        171.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 89-103 of this Complaint as though set forth in full herein.

        172.     Claim 41 of the ’008 Patent provides:

  Claim 41           The method according to claim 28 further comprising the step
                     of configuring a workflow for processing said color image data
                     by assembling elements representative of said workflow on the
                     display.


        173.     In HEI Accused Print Workflow Systems, Prepress Manager allows a user to view

and configure steps in a workflow by dragging and dropping workflow elements onto the

workflow field and linking them together.

        174.     Heidelberg infringes claim 41 of the ’008 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Print Workflow Systems, including its use in relation to

product testing and improvement responsive to user feedback, and demonstration at trade shows,

sales facilities, customer sites, and training/tutorial videos.

        175.     In addition, Heidelberg induces infringement of claim 41 of the ’008 Patent by

importing and selling the HEI Accused Print Workflow Systems for use by its customers and/or

end-users.



                                                   37
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 38 of 66



       176.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 41

of the ’008 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 41 of the ’008 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 41 of the ’008 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 41 of the ’008 Patent by

using the HEI Accused Print Workflow Systems.

       177.    Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 41 of the ’008 Patent

since at least November 13, 2014.

       178.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT XV: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 11

       179.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 of this Complaint as though set forth in full herein.

       180.    Claim 11 of the ’444 patent provides:

  Claim 11          A system for controlling color reproduction comprising:
  Preamble



                                                38
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 39 of 66



  Element A        a computer at a site;
  Element B        memory storing information, said information comprising:
  Element C        data representing tonal transfer functions for a plurality of color
                   channels;
  Element D        one or more color transformations for converting a first set of
                   color coordinates into a second set of coordinates;
  Element E        a gamut filter, said gamut filter representing an array stored in a
                   file and accessible through a file header, wherein said array has
                   inputs which are color values and outputs indicative of whether
                   said color values of said inputs are inside or outside of a color
                   gamut; and
  Element F        a chromatic adaptation transform stored in a file and accessible
                   through a file header, said chromatic adaptation transform
                   enabling conversion of input color coordinates to output color
                   coordinates representative of different viewing conditions;
  Element G        said memory storing programs for performing at least one color
                   conversion utilizing at least part of said stored information; and
  Element H        a network interface enabling communication of at least part of
                   said information by said computer with at least one other site
                   using a network protocol.


       181.    “HEI Accused Color Workflow Products” include Prinect Prepress Manager used

alone, or in combination with Color Toolbox and/or Image Control; and other hardware and

software that include the same or equivalent functionality as described in paragraphs 182-187 of

Count XV, paragraph 194 of Count XVI, paragraph 202 of Count XVII, paragraphs 210-212 of

Count XVIII, paragraph 200 of Count XIX, paragraph 228 of Count XX, and paragraph 236 of

Count XXI.

       182.    HEI Accused Color Workflow Products include software that provides data for

controlling color reproduction, with the software installed on computers that have memory.

       183.    In HEI Accused Color Workflow Products, at least Prepress Manager and Color

Toolbox store and use ICC profiles that include tonal transfer curves as part of tagged elements

(e.g., “AToB0” and “BToA0” tags including one-dimensional output tables) for each colorant


                                                39
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 40 of 66



channel of a rendering device. At least Prepress Manager and Color Toolbox also store and use

tonal transfer curves (e.g., platesetter curves) that insure a device is in a known state of

calibration.

        184.    In addition, at least the “Calibration Tool” within Prinect Color Toolbox provides

“central management [for] . . . process calibration of the print process.” This entails generating

and storing linearization curves (corresponding to tonal transfer functions) responsive to

measurements of tonal gradation samples rendered for each colorant channel of a device. The

process control ensures that the device is maintained in a calibrated state (the state for which an

associated color profile is valid). These curves/functions are specific to device and printing

conditions (e.g., paper stock and ink type used), and can further be used by Color Toolbox at

least in part as a baseline for ICC profiles.

        185.    The “Profile Tool” of Color Toolbox builds ICC v.4 compliant profiles that store

data in tagged structures. These profiles include headers read by the HEI Color Management

Module (“CMM”) to identify and use the profile constituents. At least Prepress Manager relies

on ICC profiles and the CMM to use the tagged data to translate between device dependent

coordinates and the Profile Connection Space (“PCS”) and to perform conversions within the

PCS. In particular, ‘BtoA’-type transforms (an ICC tagged data structure) translate PCS values to

device coordinates for rendering.

        186.    In HEI Accused Color Workflow Products, at least Prepress Manager and Color

Toolbox store and use ICC profiles that include a gamut filter in the form of a gamut tag element

(designated as a “gamutTag”) that uses Profile Connection Space (“PCS”) color values as inputs,

and outputs either zero (indicating a color is in-gamut) or non-zero (indicating a color is out-of-

gamut). At least Prepress Manager and Color Toolbox also store and use chromatic adaptation




                                                  40
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 41 of 66



transforms, accessible through ICC profiles and identified by a “chromaticAdaptationTag”,

which is used to convert input colors to output colors to be viewed under different conditions

(e.g., converting input colors having a D65 white point to output colors to be viewed under D50

illumination).

       187.      In HEI Accused Color Workflow Products, at least Prepress Manager and Color

Toolbox communicate ICC profiles or constituent data structures to different sites linked to

rendering devices, such as proofers or computer-to-plate devices, over a network.

       188.      Heidelberg infringes claim 11 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

       189.      In addition, to the extent that claim 11 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of

claim 11 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.

       190.      Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 11

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 11 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 11 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and




                                                  41
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 42 of 66



providing specific requirements for supported computer systems to induce its customers and/or

end users to directly infringe at least claim 11 of the ’444 Patent by using the HEI Accused Color

Workflow Products.

       191.     Heidelberg has had knowledge of the ’008 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Workflow Products infringe claim 11 of the ’444 Patent

since at least November 13, 2014.

              COUNT XVI: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 13

       192.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 179-191 of this Complaint as though set forth in full herein.

       193.     Claim 13 of the ’444 patent provides:

  Claim 13          The system according to claim 11 wherein said programs
                    further comprise software which provides a graphical user
                    interface based upon screens stored in said memory.


       194.     The HEI Accused Color Workflow Products provide a graphical user interface

(e.g., “Prinect Cockpit”) that centralizes user control of the system.

       195.     Heidelberg infringes claim 13 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

       196.     In addition, to the extent that claim 13 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of

claim 13 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.




                                                  42
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 43 of 66



       197.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 13

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 13 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 13 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and

providing specific requirements for supported computer systems to induce its customers and/or

end users to directly infringe at least claim 13 of the ’444 Patent by using the HEI Accused Color

Workflow Products.

       198.    Heidelberg has had knowledge of the ’444 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Workflow Products infringe claim 13 of the ’444 Patent

since at least November 13, 2014.

       199.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

             COUNT XVII: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 15

       200.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 179-191 of this Complaint as though set forth in full herein.

       201.    Claim 15 of the ’444 patent provides:

  Claim 15          The system according to claim 11 wherein said information
                    stored by said memory further comprises a gamut descriptor
                    data structure, said gamut descriptor representing a two-
                    dimensional array whose inputs are coordinates related to



                                                43
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 44 of 66



                    lightness and hue and whose outputs represent the saturation at
                    the surface of a color gamut at said input coordinates.



       202.    In HEI Accused Color Workflow Products, at least Prepress Manager and Color

Toolbox support ICC v.4-compliant profiles, including PRMG-based gamut mapping, or gamut

mapping using similarly structured gamut data. HEI Accused Color Workflow Products store

PRMG gamut data, or similarly structured gamut data, as part of the system.

       203.    Heidelberg infringes claim 15 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

       204.    In addition, to the extent that claim 15 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of

claim 15 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.

       205.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 15

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 15 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 15 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and

providing specific requirements for supported computer systems to induce its customers and/or



                                                  44
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 45 of 66



end users to directly infringe at least claim 15 of the ’444 Patent by using the HEI Accused Color

Workflow Products.

        206.    Heidelberg has had knowledge of the ’444 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Workflow Products infringe claim 15 of the ’444 Patent

since at least November 13, 2014.

        207.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

           COUNT XVIII: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 20

        208.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 179-191 of this Complaint as though set forth in full herein.

        209.    Claim 20 of the ’444 patent provides:

  Claim 20          The system according to claim 11 wherein said tonal transfer
                    functions are specific to a color device and said tonal transfer
                    functions are modified in accordance with reference data and
                    responsive to user interface settings.


        210.    In HEI Accused Color Workflow Products, at least Prepress Manager and Color

Toolbox store tonal transfer curves that are created based on measurements as part of device

calibration for process control. Calibration in general entails rendering color patches having

known reference values, measuring those color patches as rendered by a particular device, and

comparing the measured values to the known reference values. In a similar manner, Image

Control provides color measurements from a specific device to Color Toolbox to generate ICC

profiles. Color Toolbox includes various settings (e.g., GCR settings) that are also incorporated

into the created profile.



                                                 45
             Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 46 of 66



           211.   In HEI Accused Color Workflow Products, at least Prepress Manager and Color

Toolbox include user preferences for tonal transfer adjustments, such as “Set to Linear Curves”

and “Preserve Measurement Values” that will be reflected in the stored tonal transfer curves. In

addition, the Gray Balance Optimization function of Calibration Tool enables users to customize

tonal balance among the device’s channels in accordance with G7 methodology.

           212.   Additionally, in HEI Accused Color Workflow Products, at least Prepress

Manager and Color Toolbox store tonal transfer curves as part of ICC profiles (e.g., one

dimensional output tables within the BToA data structure). Color Toolbox creates ICC profiles

using measurements from a calibrated rendering device, such that the tonal transfer curves are

based on calibration, which itself is based on comparison to known references. Any preferences

selected by the user (e.g., GCR settings in Color Toolbox) will also be incorporated into the ICC

profile.

           213.   Heidelberg infringes claim 20 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

           214.   In addition, to the extent that claim 20 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of

claim 20 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.

           215.   Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 20

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and




                                                   46
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 47 of 66



every claim limitation of at least claim 20 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 20 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and

providing specific requirements for supported computer systems to induce its customers and/or

end users to directly infringe at least claim 20 of the ’444 Patent by using the HEI Accused Color

Workflow Products.

       216.     Heidelberg has had knowledge of the ’444 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Workflow Products infringe claim 20 of the ’444 Patent

since at least November 13, 2014.

       217.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.


              COUNT XIX: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 21

       218.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 171-199 of this Complaint as though set forth in full herein.

       219.     Claim 21 of the ’444 Patent provides:

  Claim 21          The system according to claim 13 wherein said graphical user
                    interface enables a user to configure a workflow for processing
                    color image data by assembling elements representative of said
                    workflow on a display.


       220.     In HEI Accused Color Workflow Products, Prepress Manager includes a

graphical user interface that allows a user to drag and drop processing steps (e.g., Layout


                                                47
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 48 of 66



Proofing, Color Management, Contract Proofing) onto a workflow tableau in which various steps

of the workflow can be carried out at different sites in a network.

       221.    Heidelberg infringes claim 21 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

       222.    In addition, to the extent that claim 21 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of

claim 21 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.

       223.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 21

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 21 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 21 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and

providing specific requirements for supported computer systems to induce its customers and/or

end users to directly infringe at least claim 21 of the ’444 Patent by using the HEI Accused Color

Workflow Products.




                                                  48
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 49 of 66



       224.    Heidelberg has had knowledge of the ’444 Patent and RAH Color Technologies’

allegations that the HEI Accused Print Workflow Systems infringe claim 21 of the ’444 Patent

since at least November 13, 2014.

       225.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

              COUNT XX: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 23

       226.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 171-199 of this Complaint as though set forth in full herein.

       227.    Claim 23 of the ’444 patent provides:

  Claim 23          The system according to claim 13 wherein said graphical user
                    interface enables a user to initiate verification of one or more of
                    said color transformations.


       228.    In HEI Accused Color Workflow Products, Color Toolbox is used to validate that

rendered colors accurately match known standards or references (e.g., through its Quality

Monitor component). The rendered colors themselves are based on transformations defined by

ICC profiles and processed, for example, by Prepress Manager.

       229.    Heidelberg infringes claim 23 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

       230.    In addition, to the extent that claim 23 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of




                                                  49
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 50 of 66



claim 23 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.

       231.     Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 23

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 23 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 23 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and

providing specific requirements for supported computer systems to induce its customers and/or

end users to directly infringe at least claim 23 of the ’444 Patent by using the HEI Accused Color

Workflow Products.

       232.     Heidelberg has had knowledge of the ’444 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Workflow Products infringe claim 23 of the ’444 Patent

since at least November 13, 2014.

       233.     As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.


              COUNT XXI: INFRINGEMENT OF U.S. PATENT ’444 CLAIM 24

       234.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51, 171-199, and 226-233 of this Complaint as though set forth in full herein.

       235.     Claim 24 of the ’444 patent provides:



                                                50
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 51 of 66



  Claim 24          The system according to claim 23 wherein said programs
                    comprise software for rendering a color image and recording
                    data of said rendered image with a color measurement
                    instrument, said instrument having an associated calibration
                    reference.


       236.    In HEI Accused Color Workflow Products, Color Toolbox is used in combination

with Prepress Manager, and receives color measurements from a Prinect measurement system,

such as Image Control, as a non-limiting example. Prepress Manager is used to prepare and

render color images, with those rendered color images measured by Image Control. Image

Control includes a calibration reference card used with its Netprofiler feature. Upon information

and belief, Image Control also includes a calibration reference located internally on its

measurement head component.

       237.    Heidelberg infringes claim 24 of the ’444 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Workflow Products, including its use in relation

to product testing and improvement responsive to user feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

       238.    In addition, to the extent that claim 24 of the ’444 Patent requires system

components provided by its customers and/or end-users, Heidelberg induces infringement of

claim 24 of the ’444 Patent by importing and selling the HEI Accused Color Workflow Products

intended for use on a computer system, and only operable on a computer system.

       239.    Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 24

of the ’444 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 24 of the ’444 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly


                                                  51
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 52 of 66



infringe at least claim 24 of the ’444 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing software only operable on a computer system and

providing specific requirements for supported computer systems to induce its customers and/or

end users to directly infringe at least claim 24 of the ’444 Patent by using the HEI Accused Color

Workflow Products.

       240.    Heidelberg has had knowledge of the ’444 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Workflow Products infringe claim 24 of the ’444 Patent

since at least November 13, 2014.

       241.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

            COUNT XXII: INFRINGEMENT OF U.S. PATENT ’704 CLAIM 17

       242.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 of this Complaint as though set forth in full herein.

       243.    Claim 17 of the ’704 patent provides:

  Claim 17          A method of color reproduction comprising the steps of:
  Preamble
  Element A         connecting two or more programmable computers in a network
                    provided by LAN, WAN or Internet for communication using
                    one or more network protocols, wherein at least two of said two
                    or more programmable computers are linked to color rendering
                    devices;
  Element B         providing data for storage in memory associated with said
                    network, said data comprising:




                                                52
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 53 of 66



  Element C       graphical menu elements used by one or more of said two or
                  more programmable computers to provide a user interface on a
                  display enabling a user to initiate execution of programs for
                  receiving color measurements and verifying the accuracy of
                  transforming input colors having a device independent
                  interpretation for rendering on one or more of said color
                  rendering devices by comparing measured colors to reference
                  colors with respect to an error criterion;
  Element D       at least one file comprising a header and tags identifying a
                  plurality of data structures within said file, said data structures
                  holding information related to color transformation, wherein at
                  least one of said data structures is a three-dimensional array
                  whose inputs are device-independent color values and each of
                  whose outputs indicate whether the corresponding input color is
                  inside or outside of a color gamut, wherein said file is
                  communicable between nodes of said network; and
  Element E       tonal transfer functions expressing the relationship between
                  digital command codes and rendered density values for each of
                  the color channels of at least one of said color rendering devices
                  responsive to measurements and to user preferences expressed
                  through said user interface; and
  Element F       directing execution of one or more programs by one or more of
                  said two or more programmable computers, said one or more
                  programs comprising:
  Element G        software for retouching color images or designing page layouts;


  Element H       a program that receives measurement data representative of
                  rendered output of at least one of said a color rendering devices
                  and accumulates a record of color reproduction performance of
                  said at least one of said color rendering devices over time;
  Element I       a program that uses said measurement data for comparing
                  measured colors to reference colors to produce color error data;
                  and
  Element J       a program for modifying rendering by said at least one of said
                  color rendering devices responsive to said color error data.


       244.   “HEI Accused Prinect Products” include Prepress Manager used in combination

with Pressroom Manager, Color Toolbox, PDF Toolbox, and/or Image Control; and other

measurement devices and/or software that include the same or equivalent functionality described

in paragraphs 245-251 of Count XXII, and paragraphs 259-262 of Count XXIII.


                                               53
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 54 of 66



       245.    Each of Prepress Manager, Pressroom Manager, Color Toolbox, and PDF

Toolbox are software products running on computers having color monitors. Image Control is a

color measurement system that includes both hardware and software running on a computer

system with color monitor. HEI Accused Prinect Products each provide functionality used in a

color print production workflow for rendering colors, and are designed to integrate and operate

with each other to provide functionality. As non-limiting examples, Prepress Manager

communicates with Pressroom Manager to provide print data, and communicates with computers

running Color Toolbox and/or PDF Toolbox; Pressroom Manager communicates print data to

connected rendering devices (e.g., digital presses, presses, computer-to-plate devices, proofers);

Pressroom Manager communicates with Image Control; Image Control communicates with

Color Toolbox, as well as with up to four connected rendering devices.

       246.    HEI Accused Prinect Products provide data that is stored on their respective

computer systems, and that is communicated to other HEI Accused Prinect Products. For

example, Image Control is used to initiate and receive color measurements, which it then

provides to Color Toolbox for analysis. Color Toolbox validates that colors are transformed

(using ICC profiles; ICC profiles transform digital codes from an input device to device-

independent PCS color values to coordinates useable by an output device) and rendered

accurately based on those measurements by comparing the measurements to known reference

color values to generate delta E color error data. If the color error is within acceptable limits,

then colors are being accurately rendered. Additionally, both Image Control and Color Toolbox

store color measurements for reporting and long-term analysis of rendering device quality.

       247.    In HEI Accused Prinect Products, Image Control also generates delta E color

error data by comparing color values as rendered and measured to the expected values for those




                                                  54
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 55 of 66



same colors. Based on the delta E data, Image Control adjusts the inking characteristics of

connected rendering devices.

       248.    In HEI Accused Prinect Products, at least Color Toolbox creates ICC profiles, and

Prepress Manager uses ICC profiles. ICC profiles are files that have a header followed by tagged

elements that identify data structures, such as BToA-type elements used by color output devices

(e.g., presses, proofers). BToA-type elements include one dimensional output tables

corresponding to tonal transfer functions used at least in part to translate PCS colors to digital

device codes that control how much ink is deposited during rendering. In addition, at least the

“Calibration Tool” within Prinect Color Toolbox provides “central management [for] . . . process

calibration of the print process.” This entails generating and storing linearization curves

(corresponding to tonal transfer functions) responsive to measurements of tonal gradation

samples rendered for each colorant channel of a device. Measurement charts for generation of

linearization curves are further based on user preferences (e.g., type of chart used, measurement

conditions). The process control ensures that the device is maintained in a calibrated state; the

calibrated state serves as a reference for generation, and quality assurance, of profiles by Color

Toolbox.

       249.    Profiles for color output devices also include a gamutTag data structure that uses

PCS values (which are device-independent values, such as L*a*b* or XYZ) as inputs; the

gamutTag outputs either a 0 (indicating that an input is in-gamut) or a non-zero (indicating an

input is out of gamut). These ICC profiles (or constituent data structures) can be communicated

over a network, for example between the Color Toolbox computer and the Prepress Manager

computer.




                                                 55
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 56 of 66



         250.   In HEI Accused Prinect Products, Color Toolbox creates ICC profiles based on

measurements provided by Image Control. When creating a profile, Color Toolbox accounts for

various user preferences, such as the type of paper, the type of printing process, and the type of

ink handling (e.g., GCR).

         251.   In HEI Accused Prinect Products, both Prepress Manager and PDF Toolbox

include imposition features. Imposition entails setting up how images (and other printed

elements) are arranged on a page for final production.

         252.   Heidelberg infringes claim 17 of the ’704 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Prinect Products, including its use in relation to product

testing and improvement responsive to user feedback, and demonstration at trade shows, sales

facilities, customer sites, and training/tutorial videos.

         253.   In addition, Heidelberg induces infringement of claim 17 of the ’704 Patent by

importing and selling the HEI Accused Prinect Products for use by its customers and/or end-

users.

         254.   Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 17

of the ’704 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 17 of the ’704 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 17 of the ’704 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other




                                                  56
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 57 of 66



forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 17 of the ’704 Patent by

using the HEI Accused Prinect Products.

       255.    Heidelberg has had knowledge of the ’704 Patent and RAH Color Technologies’

allegations that the HEI Accused Prinect Products infringe claim 17 of the ’704 Patent since at

least November 13, 2014.

       256.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

           COUNT XXIII: INFRINGEMENT OF U.S. PATENT ’704 CLAIM 18

       257.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 242-256 of this Complaint as though set forth in full herein.

       258.    Claim 18 of the ’704 patent provides:

  Claim 18          The method according to claim 17
  Preamble
  Element A         wherein at least one of said color rendering devices is a press
                    linked to one of said programmable computers,
  Element B         said method further comprising the step of utilizing a multi-
                    dimensional color transformation to perform color matching
                    between the color rendering device linked to another of said
                    programmable computers and said press in accordance with a
                    criterion for color error and a relationship between the color
                    gamuts of said press and said another rendering device.

       259.    In HEI Accused Prinect Products, Prepress Manager and Pressroom Manager

communicate print data to rendering devices, including analog presses (including direct imaging

presses), digital presses, computer-to-plate devices, and hard copy proofers.




                                                57
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 58 of 66



       260.    In a proofing workflow as an example, an ICC profile for a final rendering device

(e.g., press) is used for simulating, on a proofing device, color reproduction by the final

rendering device. ICC profiles for presses include AToB and BToA-type data structures; these

data structures define multidimensional transformations from CMYK colorant values for the

press to device-independent Profile Connection Space (“PCS”) values, and from PCS values to

device-dependent CMYK coordinates to control rendering by the press. When proofing, CMYK

values destined for the press are transformed through the AToB data structure to generate PCS

values; PCS values are then converted through the BToA data structure of the proofer for

rendering the simulation. Mapping colors to the gamut of the proofing device is managed in

Color Toolbox using gamut data, such as that used with the gamutTag or gamut descriptor data

structures of the press and proofer.

       261.    Additionally, HEI Accused Prinect Products can be used in a proofing workflow

that utilizes DeviceLink profiles. DeviceLink profiles are created by concatenating data

structures of two profiles (e.g., AToB transform for a press with BToA transform for a proofer)

to generate a single, multidimensional transform, with each profile (including the first, second,

and DeviceLink profile) verified for accuracy (based on delta E error) using Color Toolbox’s

Quality Monitor feature. During preparation and creation of a DeviceLink profile, Color Toolbox

will apply gamut mapping based on preferences for the proofing workflow.

       262.    In HEI Accused Prinect Products, Color Toolbox validates the accuracy of color

reproduction (e.g., as rendered by a proofer) by comparing measurements of rendered colors to

known reference values for those colors to generate delta E color error data. If the color error is

within acceptable limits, then colors are being accurately rendered.




                                                 58
           Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 59 of 66



         263.   Heidelberg infringes claim 18 of the ’704 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Prinect Products, including its use in relation to product

testing and improvement responsive to user feedback, and demonstration at trade shows, sales

facilities, customer sites, and training/tutorial videos.

         264.   In addition, Heidelberg induces infringement of claim 18 of the ’704 Patent by

importing and selling the HEI Accused Prinect Products for use by its customers and/or end-

users.

         265.   Upon information and belief, Heidelberg’s customers and/or end users have

directly infringed and are directly infringing each and every claim limitation of at least claim 18

of the ’704 Patent. Heidelberg actively induces customers and users to directly infringe each and

every claim limitation of at least claim 18 of the ’704 Patent under 35 U.S.C. § 271(b).

Heidelberg has been and is knowingly inducing its customers and/or end users to directly

infringe at least claim 18 of the ’704 Patent with the specific intent to encourage such

infringement, and knowing that the acts induced constitute patent infringement. Heidelberg’s

inducement includes, for example, providing extensive training and technical guides, product

data sheets, demonstrations, software and hardware specifications, installation guides, and other

forms of support (e.g., maintenance contracts, consulting services, system integration) that

induce its customers and/or end users to directly infringe at least claim 18 of the ’704 Patent by

using the HEI Accused Prinect Products.

         266.   Heidelberg has had knowledge of the ’704 Patent and RAH Color Technologies’

allegations that the HEI Accused Prinect Products infringe claim 18 of the ’704 Patent since at

least November 13, 2014.




                                                  59
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 60 of 66



       267.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

           COUNT XXIV: INFRINGEMENT OF U.S. PATENT ’560 CLAIM 46

       268.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 of this Complaint as though set forth in full herein.

       269.    Claim 46 of the ’560 patent provides:

  Claim 46          An apparatus for measurement of color rendered on media
                    comprising:
  Element A         an illumination source for directing light to the media;
  Element B         optics for collecting light of said illumination source reflected
                    from said media in which at least said optics are moveable with
                    respect to said media, wherein said media is scanned in two
                    dimensions;
  Element C         at least a spectrograph for producing data representative of said
                    light collected by said optics, wherein said optics diminish the
                    contribution of specular reflections in said light collected by
                    said optics;
  Element D         an interface providing transmission of said data representative
                    of said light to a processor or a computer system; and
  Element E         one or more programs executable by said processor or computer
                    system which produce one or more color transformations
                    responsive to said data representative of said light and to
                    calibration data of said apparatus, wherein said one or more
                    programs produce a color conversion which is usable for
                    compensating for change in viewing conditions, said one or
                    more color transformations and said color conversion being
                    useable to improve rendering.


       270.    “HEI Accused Color Measurement Systems” include Heidelberg Prinect Axis

Control used in combination with Prinect Color Toolbox, and other measurement devices and

software that include the same or equivalent functionality described in paragraphs 271-275 of




                                                 60
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 61 of 66



Count XXIV, paragraph 281 of Count XXV, paragraph 287 of Count XXVI, and paragraphs

293-294 of Count XVII.

       271.    HEI Accused Color Measurement Systems have a spectrograph that is used to

measure color rendered on media (e.g., colors printed on paper) by directing light from a light

source (e.g., LED) to the media.

       272.    HEI Accused Color Measurement Systems have optics (e.g., lenses, mirrors, fiber

optics) that move in two dimensions to collect light reflected from the media. For example,

Prinect Axis Control moves in both the horizontal and vertical directions to make measurements.

       273.    HEI Accused Color Measurement Systems have optics in a 45˚/0˚ configuration

that reduces the amount of specularly reflected light that is collected by the optics.

       274.    HEI Accused Color Measurement Systems can transmit color measurement data

to a computer system (e.g., Prinect Press Center or another computer) through an interface. For

example, HEI Accused Color Measurement Systems supply measurement data to Prinect Color

Toolbox, which is installed on another computer system. Color Toolbox generates ICC-

compliant color profiles using the measurements provided by the HEI Accused Color

Measurement Systems that include tagged elements that have defined data structures used for

color transformations, such as “AToB0” and “BToA0” tags, and a “chromaticAdaptationTag.”

To ensure accurate ICC profiles (which are based on color measurements), HEI Accused Color

Measurement Systems are calibrated on a regular basis to ensure accurate measurements.

       275.    The “chromaticAdaptationTag” indicates the presence of a data structure within

the profile used for chromatic adaptation transforms. Such transforms are used to compensate for

changes in viewing conditions (e.g., converting input colors having a D65 white point to output

color to be viewed under D50 illumination).




                                                 61
          Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 62 of 66



       276.    Heidelberg infringes claim 46 of the ’560 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Measurement Systems.

       277.    Heidelberg has had knowledge of the ’560 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Measurement Systems infringe claim 46 of the ’560

Patent since at least November 13, 2014.

       278.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

             COUNT XXV: INFRINGEMENT OF U.S. PATENT ’560 CLAIM 51

       279.    RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 268-278 of this Complaint as though set forth in full herein.

       280.    Claim 51 of the ’560 patent provides:

  Claim 51          The apparatus according to claim 46 further comprising one or
                    more programs executable by said processor or computer
                    system which use said data representative of said light to
                    calculate errors of color reproduction on said media.


       281.    HEI Accused Color Measurement Systems use measurement data to calculate ∆E

color error data. Additionally, measurements from HEI Accused Color Measurement Systems

are used by Color Toolbox to generate ∆E color error data.

       282.    Heidelberg infringes claim 51 of the ’560 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Measurement Systems.

       283.    Heidelberg has had knowledge of the ’560 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Measurement Systems infringe claim 51 of the ’560

Patent since at least November 13, 2014.



                                               62
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 63 of 66



       284.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

            COUNT XXVI: INFRINGEMENT OF U.S. PATENT ’560 CLAIM 54

       285.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 268-278 of this Complaint as though set forth in full herein.

       286.    Claim 54 of the ’560 patent provides:

  Claim 54          The apparatus according to claim 46 wherein said one or more
                    programs further enable graphical representation of the gamuts
                    of one or more color rendering devices.


       287.    HEI Accused Color Measurement Systems communicate with Color Toolbox.

Color Toolbox provides graphical representations of color gamuts for rendering devices (e.g.,

presses).

       288.    Heidelberg infringes claim 54 of the ’560 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Measurement Systems.

       289.    Heidelberg has had knowledge of the ’560 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Measurement Systems infringe claim 54 of the ’560

Patent since at least November 13, 2014.

       290.    As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

            COUNT XXVII: INFRINGEMENT OF U.S. PATENT ’560 CLAIM 55

       291.     RAH Color Technologies incorporates by reference the allegations set forth in

paragraphs 1-51 and 268-278 of this Complaint as though set forth in full herein.


                                               63
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 64 of 66



          292.   Claim 55 of the ’560 patent provides:

  Claim 55           The apparatus according to claim 46 wherein said one or more
                     programs produce a data structure whose inputs are color values
                     and whose outputs indicate whether said color values are either
                     in or out of gamut for a device.


          293.   HEI Accused Color Measurement Systems communicate with Color Toolbox to

generate ICC-compliant color profiles for rendering devices (e.g., CMYK press, proofer, or

computer-to-plate device).

          294.   These profiles include tagged elements, such as the “gamutTag,” which

corresponds to a data structure that uses Profile Connection Space color values as inputs, and

outputs values indicating whether an input is in-gamut or out-of-gamut for a given rendering

device.

          295.   Heidelberg infringes claim 55 of the ’560 Patent when it makes, imports, uses,

sells and offers for sale the HEI Accused Color Measurement Systems.

          296.   Heidelberg has had knowledge of the ’560 Patent and RAH Color Technologies’

allegations that the HEI Accused Color Measurement Systems infringe claim 55 of the ’560

Patent since at least November 13, 2014.

          297.   As a direct and proximate result of Heidelberg’s acts of patent infringement, RAH

Color Technologies has been and continues to be injured and has sustained, and will continue to

sustain, damages.

                                  WILLFUL INFRINGEMENT

          298.   Heidelberg has infringed and continues to infringe the above identified claims of

each of the Patents-in-Suit despite its knowledge of the Patents-in-Suit and its knowledge that at

least HEI Accused Color Products, HEI Accused Print Workflow Systems, HEI Accused Color



                                                 64
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 65 of 66



Workflow Products, HEI Accused Prinect Products, and HEI Accused Color Measurement

Systems were and are using the technology claimed by the Patents-in-Suit since November 13,

2014; Heidelberg’s failure to raise any non-infringement or invalidity argument before litigation;

and the objectively high likelihood that its acts constitute patent infringement.

       299.    Heidelberg’s infringement of the Patents-in-Suit is willful and deliberate, entitling

RAH Color Technologies to enhanced damages under 35 U.S.C. § 284.

       300.    Heidelberg’s willful infringement and unwillingness to enter into license

negotiations with RAH Color Technologies make this an exceptional case such that RAH Color

Technologies should be entitled to recover its attorneys’ fees and costs incurred in relation to this

matter pursuant to 35 U.S.C. § 285.

                                         JURY DEMAND

       RAH Color Technologies demands a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff RAH Color Technologies requests that this Court enter

judgment in its favor and against Heidelberg as follows:

       A.      Adjudging, finding, and declaring that Heidelberg has infringed of the above-

identified claims of each of the Patents-in-Suit under 35 U.S.C. § 271;

       B.      Awarding the past and future damages arising out of Heidelberg’s infringement of

the Patents-in-Suit to RAH Color Technologies in an amount no less than a reasonable royalty,

together with prejudgment and post-judgment interest, in an amount according to proof;

       C.      Adjudging, finding, and declaring that Heidelberg’s infringement is willful, and

awarding enhanced damages and fees as a result of that willfulness under 35 U.S.C. § 284;




                                                 65
            Case 3:19-cv-00517-SI Document 1 Filed 01/10/19 Page 66 of 66



       D.       Adjudging, finding, and declaring that this is an “exceptional” case pursuant to 35

U.S.C. § 285;

       E.       Awarding attorney’s fees, costs, or other damages pursuant to 35 U.S.C. §§ 284 or

285 or as otherwise permitted by law; and

       F.       Granting RAH Color Technologies such other further relief as is just and proper,

or as the Court deems appropriate.


January 10, 2019                      Respectfully submitted,

                                      By: /s/ Alison Aubry Richards

                                      David Berten (dberten@giplg.com)
                                      Alison Aubry Richards (arichards@giplg.com)
                                      Irwin Park (ipark@giplg.com)
                                      Global IP Law Group, LLC
                                      55 W. Monroe St.
                                      Ste. 3400
                                      Chicago, Illinois 60603
                                      Phone: 312.241.1500

                                      Attorneys for Plaintiff,
                                      RAH Color Technologies LLC




                                                66
